Title: Enclosure Memorial from John Anderson, 20 August 1793
From: Anderson, John
To: Washington, George



Glasgow College [Scotland] 1793. August 20th

The Memorial of John Anderson Professor of Natural Philosophy in the University of Glasgow, Humbly Shewth
That he has invented a Bronze Gun Metal, which has the advantages of Common-Iron-Guns, and of Common-Brass Guns, without their imperfections.
That he has invented a Carriage for Guns; by which the recoil of the Gun is destroyed, without giving motion to the Carriage. That the advantages of these two inventions are pointed out in printed papers which accompany this Memorial; to wit, N. 1 Essays on Field Artillery 1788. N. 2. Essais sur L’Artillerie de Campagne 1791. N. 3. Of Cast Metal Cannon. N. 4. Of Anderson’s Ship Gun.
That there can be no doubt of the usefulness of these two inventions, because they were brought to the test of experiment by French Armies under the Generals, La Fayette, Rochambeau, Durmourier, and Custine; and because the Memorialist received

the thanks of the French Nation, and, which he values much more, of the military officers who made use of them in very trying situations. Extracts in proof of this, marked N. 5 accompany this Memorial.
That these Field Pieces would be of very great advantage to the armies of the United States of America, whose enemies at present are successful, because it seems, they are in ground where common Field Pieces cannot be used. Whereas the Field Pieces invented by the Memorialist, though of a large calibre can be carried speedily without wheels; and fired in swamps without sinking; upon stones; or rough ground without recoiling; and upon the sides of steep hills without running down; properties which belong to no other Field Pieces whatever.
That though the Memorialist communicated the method of making the Carriages of his invention to the Generals of the French Nation; yet that he has communicated to no person whatever, the invention of the Gun Metal which may be easily kept secret. If therefore the United States of America should think it their interest to have the sole possession of that Gun Metal, and to have Carriages made of the Memorialists invention, he for a proper reward is ready to communicate both inventions; and would think himself highly honoured by being appointed Engineer, Arillerist, and Director of the Gun Foundery to the United States of America, which Office would likewise give Them a right to other things of his invention, besides the two specified, and explained in the five numbers above mentioned.

John Anderson, Prof. Nat. Phily

